ACCEPTED
                                                                                         01-15-00666-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    12/4/2015 1:01:58 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                           CAUSE NO. 01-15-00666-CR

ROBERT LEE BURNETT                          §                       INFILED
                                                                        THEINFIRST
                                                                1st COURT OF APPEALS
                                            §                       HOUSTON, TEXAS
V.                                          §                COURT    OF 1:01:58
                                                                12/4/2015 APPEALSPM
                                            §                   CHRISTOPHER A. PRINE
THE STATE OF TEXAS                          §                  HOUSTON, Clerk TEXAS


                   THIRD UNOPPOSED MOTION TO
               EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

        ROBERT LEE BURNETT, Appellant in the above referenced cause, files

this, his Second Unopposed Motion to Extend Time to File Appellant’s Brief,

pursuant to the Texas Rules of Appellate Procedure, and would show as follows:

        1.   This is an appeal from the 506th Judicial District Court of Grimes

County, Texas. The trial court cause assigned this matter Cause Number 17,685.

        2.   Appellant respectfully requests a seven (7) day extension, until

December 14, 2015, in which to file his Appellant’s Brief. This is Appellant’s

third request for an extension of time in which to file his brief.

        3.   In this cause, a jury convicted BURNETT of failure to comply with

registration requirements. The Trial Court subsequently sentenced him to sixty

years in the Institutional Division of the Texas Department of Criminal Justice.

        4.   The trial court filed the clerk’s record with the Court on August 4,

2015.

        5.   Appellant’s brief is due on Monday, December 7, 2015.
      6.     On November 16, 2015, the undersigned completed and filed one of

the parent’s briefs in Case No. 14-15-00644-CV; In the Interest of M.G., B.G.,

M.S.G., and A.Z.; in the Fourteenth Court of Appeals of Houston, Texas, the

involuntary termination of parental rights case referenced in the Appellant’s

second unopposed motion for an extension. Since that filing, the undersigned has

been working to finish reading the reporter’s record in the instant matter as well as

conducting the legal research necessary to complete Appellant’s brief. Moreover,

several matters which the undersigned had “put-off” while completing the

aforementioned brief needed the undersigned’s time and attention over the last two

weeks. Accordingly, good cause exists for the short, seven (7) day, extension

sought herein.

      7.     WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this motion for an extension of time.

                                             Respectfully submitted,

                                             CLOVER & MARAK PLLC

                                             By: /s/ Joshua S. Clover
                                               Joshua S. Clover
                                               State Bar No. 24045668
                                               josh@clovermarak.com
                                               P.O. Box 2548
                                               Brenham, Texas 77834
                                               979-836-7733
                                               888-227-1147 (fax)
                                             ATTORNEY FOR APPELLANT



                                         2
                      CERTIFICATE OF CONFERENCE

      I certify that today, December 4, 2015, I conferred with counsel for the State
who indicated he was unopposed to the extension of time requested in this motion.

                                                 /s/ Joshua S. Clover
                                             Joshua S. Clover

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Third
Unopposed Motion to Extend Time to File Appellant’s Brief has been served to all
counsel of record in the manner indicated below on this the 4th day of December,
2015:

Via Facsimile: (936) 873-2688
Tuck McLain
District Attorney
Grimes County
P.O. Box 599
Anderson, Texas 77830

                                                /s/ Joshua S. Clover
                                             Joshua S. Clover




                                         3